Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-7, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 7, 8, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, Pei-pei et al. (CN 106240815) referred herein after as Tian, in view of Lu, Hui-meng et al. (CN 108860596), referred herein after as Lu. 
Claim 1:
Tian discloses
A wing rotation structure of a flapping wing micro air vehicle, for which, wing rotations are related to and caused by wing flappings, the wing rotation structure includes: 
a left connector, a right connector, a left flapping wing arm, a right flapping wing arm, a central base
a left rotation bevel gear, a right rotation bevel gear a left fixed auxiliary bevel gear, and a right fixed auxiliary bevel gear,
the left rotation bevel gear is disposed in a wing rotation slot of the left flapping wing arm, and the right rotation bevel gear is disposed in a wing rotation slot of the right flapping wing arm
(See Tian FIGS. 1 and 3 for connectors, wings 8, central base (frame 10), left and right fixed and rotating bevel gears 2, 7, which cause wing rotations respectively).

    PNG
    media_image1.png
    561
    1241
    media_image1.png
    Greyscale


an actuator mount, a left actuator, a right actuator, a left connector, a right connector, a left flapping wing arm, a right flapping wing arm, a central base, , wherein the left actuator and the right actuator are located respectively on a left side and a right side of the actuator mount, and are used to actuate wing flapping, the left connector connects the left actuator to the left flapping wing arm, and the right connector connects the right actuator to the right flapping wing arm, the central base is fixed securely on the actuator mount, the left fixed auxiliary bevel gear and the right fixed auxiliary bevel gear are fixed securely on an outward facing left side and an outward facing right side of the central base respectively.
Lu teaches
an actuator mount, a left actuator, a right actuator, wherein the left actuator and the right actuator are located respectively on a left side and a right side of the actuator mount, and are used to actuate wing flapping, the left connector connects the left actuator to the left flapping wing arm, and the right connector connects the right actuator to the right flapping wing arm, the central base is fixed securely on the actuator mount, the left fixed auxiliary bevel gear and the right fixed auxiliary bevel gear are fixed securely on an outward facing left side and an outward facing right side of the central base respectively.
(See Lu FIGS 1, 9, 10 for actuator 25, bevel gears 29, 30, connector device 5, and the actuation of wing flapping).

    PNG
    media_image2.png
    990
    1470
    media_image2.png
    Greyscale


Claim 2:
Tian discloses
The wing rotation structure of the flapping wing micro air vehicle as claimed in claim 1, wherein the left rotation bevel gear and the right rotation bevel gear are engaged respectively with the left fixed auxiliary bevel gear and the right fixed auxiliary bevel gear.
(see Tian FIGS 1, 3 for right and left rotation and fixed bevel gears being engaged)

    PNG
    media_image3.png
    390
    864
    media_image3.png
    Greyscale





Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tian, Pei-pei et al. (CN 106240815) referred herein after as Tian, in view of Lu, Hui-meng et al. (CN 108860596), referred herein after as Lu, and further in view of Ratti; Jayant et al. (US 20130320133), referred herein after as Ratti. 
Claim 3:
The Combination of Tian and Lu does not disclose
The wing rotation structure of the flapping wing micro air vehicle as claimed in claim 1, wherein a wing flapping set is inserted in an axle hole of the left rotation bevel gear and in an axle hole of the right rotation bevel gear respectively, such that the left fixed auxiliary bevel gear and the right fixed auxiliary bevel gear are arranged coaxially with the left actuator and the right actuator respectively.
Ratti teaches
The wing rotation structure of the flapping wing micro air vehicle as claimed in claim 1, wherein a wing flapping set is inserted in an axle hole of the left rotation bevel gear and in an axle hole of the right rotation bevel gear respectively, such that the left fixed auxiliary bevel gear and the right fixed auxiliary bevel gear are arranged coaxially with the left actuator and the right actuator respectively.
(See Ratti FIGS 5, 8, 17 [0153, 0180] for left and right rotation bevel gears, rocket arms 1160 with holes for wing attachment, coaxial left and right fixed bevel gears 915, and left and right actuators).

    PNG
    media_image4.png
    735
    1282
    media_image4.png
    Greyscale

Therefore, from the teaching of Ratti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ornithopter of Tian in view of Lu to include the above claim elements as taught by Ratti in order to use a more complex system of actuators, bevel gears and wings to achieve the claimed invention.

Claim 4:
The Combination of Tian and Lu does not disclose
The wing rotation structure of the flapping wing micro air vehicle as claimed in claim 1, wherein in operation, after power is supplied, the left actuator and the right actuator are actuated, and the left connector and the right connector are connected to the left actuator and the right actuator respectively to perform driving and rotations, to bring the left flapping wing arm and the right flapping wing arm into flapping synchronously, such that the left rotation bevel gear and the right rotation bevel gear are brought into flapping along with the left flapping wing arm and the right flapping wing arm respectively, since the left fixed auxiliary bevel gear and the right fixed auxiliary bevel gear are engaged respectively with the left rotation bevel gear and the right rotation bevel gear, so that left rotation bevel gear and the right rotation bevel gear are brought to move in two dimensions, in achieving wing flappings and wing rotations.
Ratti teaches
The wing rotation structure of the flapping wing micro air vehicle as claimed in claim 1, wherein in operation, after power is supplied, the left actuator and the right actuator are actuated, and the left connector and the right connector are connected to the left actuator and the right actuator respectively to perform driving and rotations, to bring the left flapping wing arm and the right flapping wing arm into flapping synchronously, such that the left rotation bevel gear and the right rotation bevel gear are brought into flapping along with the left flapping wing arm and the right flapping wing arm respectively, since the left fixed auxiliary bevel gear and the right fixed auxiliary bevel gear are engaged respectively with the left rotation bevel gear and the right rotation bevel gear, so that left rotation bevel gear and the right rotation bevel gear are brought to move in two dimensions, in achieving wing flapping and wing rotations.
(see Ratti [0152] and FIGS. 5, and 8 for the actuators, drive motor 905, and  bevel gears working together to control frequency and thereby achieve unison (synchronous) motion).

    PNG
    media_image5.png
    499
    870
    media_image5.png
    Greyscale

.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tian, Pei-pei et al. (CN 106240815) referred herein after as Tian, in view of Lu, Hui-meng et al. (CN 108860596), referred herein after as Lu, and further in view of Sterchak; Robert (US 7607610). 
Claim 5:
Tian does not disclose
The wing rotation structure of the flapping wing micro air vehicle as claimed in claim 1, wherein through controlling rotations of the left actuator and the right actuator, wing flapping and wing rotation of the wing flapping set are controlled; 
and through varying a total engaged teeth number for engaging the left rotation bevel gear and the right rotation bevel gear with the left fixed auxiliary bevel gear and the right fixed auxiliary bevel gear respectively, and through controlling a wing flapping angle caused by the actuators, control of a wing rotation angle is achieved.
Lu teaches
The wing rotation structure of the flapping wing micro air vehicle as claimed in claim 1, wherein through controlling rotations of the left actuator and the right actuator, wing flapping and wing rotation of the wing flapping set are controlled; 
(See Lu FIGS 1, 9, 10 for actuator 25, bevel gears 29, 30, connector device 5, and the actuation (control) of wing flapping).
Therefore, from the teaching of Lu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ornithopter of Tian to include the above claim elements as taught by Lu in order to incorporate actuators for wing flapping.
Sterchak teaches
through varying a total engaged teeth number for engaging the left rotation bevel gear and the right rotation bevel gear with the left fixed auxiliary bevel gear and the right fixed auxiliary bevel gear respectively, and through controlling a wing flapping angle caused by the actuators, control of a wing rotation angle is achieved.
(See Sterchak…FIGS 3b, 4 for teeth 172 being adapted (varied) on center angle subsystem 181 for flap modifications on wing segments 188a, 188b).

    PNG
    media_image6.png
    550
    1439
    media_image6.png
    Greyscale

Therefore, from the teaching of Sterchak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ornithopter of Tian in view of Lu to include the above claim elements as taught by Sterchak in order to use teeth variations to control wing flap movements.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tian, Pei-pei et al. (CN 106240815) referred herein after as Tian, in view of Lu, Hui-meng et al. (CN 108860596), referred herein after as Lu, and further in view of Itagaki; Michael (US 20150190970). 
Claim 6:
The Combination of Tian and Lu does not disclose
The wing rotation structure of the flapping wing micro air vehicle as claimed in claim 1, wherein the wing rotation structure of the flapping wing micro air vehicle is made through using a CAD software design, a 3D printing technology, and Zortax ASA (acrylonitrile styrene acrylate)-pro material.
Itagaki teaches
The wing rotation structure of the flapping wing micro air vehicle as claimed in claim 1, wherein the wing rotation structure of the flapping wing micro air vehicle is made through using a CAD software design, a 3D printing technology, and Zortax ASA (acrylonitrile styrene acrylate)-pro material.
(see Itagaki [0029] for 3D printing and Zortax as a source of the material used).
Therefore, from the teaching of Itagaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ornithopter of Tian in view of Lu to include the above claim elements as taught by Itagaki in order to effectively design and develop such micro sized vehicles.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tian, Pei-pei et al. (CN 106240815) referred herein after as Tian, in view of Lu, Hui-meng et al. (CN 108860596), referred herein after as Lu, in view of Benedict; Moble et al. (US 20200324892), referred herein after as Benedict. 
Claim 7:
The Combination of Tian and Lu does not disclose
The wing rotation structure of the flapping wing micro air vehicle as claimed in claim 1, wherein sizes of the wing rotation structure of the flapping wing micro air vehicle are: length 85 mm (3.35 inch), width 63 mm (2.48 inch), height 39.3 mm (1.55 inch), and having a weight of 47 gram (.10 lb), maximum lift 91 gram force (gf) [gf-cm] (0.065 ft-lb).
Mohseni teaches
The wing rotation structure of the flapping wing micro air vehicle as claimed in claim 1, wherein sizes of the wing rotation structure of the flapping wing micro air vehicle are: length 85 mm (3.35 inch), width 63 mm (2.48 inch), height 39.3 mm (1.55 inch), having a weight of 47 gram (.10 lb), maximum lift 91 gram force (gf) [gf-cm] (0.065 ft-lb).
(See Mohseni [0055] for ornithopter wings sizes of similar dimensions, [0063] for similar weight and lift capacity).
Therefore, from the teaching of Mohseni, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ornithopter of Tian in view of Lu to include the above claim elements as taught by Mohseni in order to effectively design and develop such micro sized vehicles with specific dimensions, weight and lift capacity.

Benedict teaches
wing flapping frequency 3.1 Hz
(See Benedict [0081] for flapping frequency in the 3.1Hz range) 
Therefore, from the teaching of Benedict, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ornithopter of Tian in view of Lu and Mohseni to include the above claim elements as taught by Benedict in order to effectively design and develop such micro sized vehicles with specific flapping frequencies.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.

/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644